Citation Nr: 1111818	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for exposure to herbicides.

2.  Entitlement to service connection for a cardiac disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a cold weather injury to the feet.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a prostate disability.

6.  Entitlement to an initial rating higher than 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to September 1952.  He received the Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for exposure to Agent Orange, residuals of a cold weather injury, prostate cancer, and heart and skin disabilities and granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective October 25, 2007.  Jurisdiction over the Veteran's claims has remained with the RO in Roanoke, Virginia.

In his January 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In October 2010, he was notified that his Travel Board hearing had been scheduled for a date in November 2010.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In March 2011, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for cardiac, skin, and prostate disabilities, and residuals of a cold weather injury to the feet, and entitlement to a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Mere exposure to herbicides is not a disability.


CONCLUSION OF LAW

The criteria for service connection for exposure to herbicides are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for exposure to herbicides.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2008 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the January 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained some of the Veteran's service treatment records and all of the identified post-service private medical records. 

VA attempted to obtain all of the Veteran's service treatment records and service personnel records from the National Personnel Records Center (NPRC).  NPRC responded that the records were destroyed in a fire at that location in 1973.  Therefore, VA determined that any further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2) (2010).
 
Destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA provided the Veteran with a Request for Information Needed to Reconstruct Medical Data form (NA Form 13055).  

The Veteran did not indicate that he had any service records in his possession and did not submit a completed NA Form 13055.  Although VA did not specifically ask the Veteran for copies of any records in his possession, any service treatment or personnel records are not relevant to the claim for service connection for mere exposure to herbicides because, as explained below, such exposure by itself is not a disability for VA purposes.  Therefore, VA has no further duty to assist in obtaining any available service treatment records or service personnel records.  

There is evidence that there are VA treatment records that have not yet been associated with the Veteran's claims file.  Again, however, mere exposure to herbicides is not a disability for VA purposes and any available VA treatment records would not be relevant to the claim for service connection for exposure to herbicides.

Under the VCAA, VA is obliged to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran was not afforded a VA examination for exposure to herbicides.  As discussed below, with regard to the specific claim for service connection for exposure to herbicides, mere exposure to herbicides is not a disability.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. 79 (2006).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
In the absence of proof of present disability a claim for service connection cannot be successful.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Although the Veteran has identified several disabilities as being related to exposure to herbicides, including disabilities for which claims for service connection are currently before the Board, mere exposure to herbicides, by itself, is not a disability for which compensation may be provided.  See Goodsell v. Brown, 5 Vet. App. 36, 43 (1993) (holding that exposure to pulmonary tuberculosis was not itself an intercurrent disease or injury).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, regardless of whether or not the Veteran was exposed to herbicides in service, service connection is not warranted.

Therefore, regardless of whether the disabilities for which service connection claims are currently on appeal may or may not be related to in-service herbicide exposure, service connection is not possible absent a current disability and mere exposure to a substance in service does not serve to show a current disability.  Gilpen v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for exposure to herbicides must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to service connection for exposure to herbicides is denied.


REMAND

The Veteran has alleged that he was exposed to herbicides in service while stationed in Korea and Vietnam.  VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in locations other than along the demilitarized zone (DMZ) in Korea during the period from April 1968 to August 1971 and the Republic of Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n) (July 20, 2009), directs, that where a veteran claims exposure to herbicides in an area outside Vietnam or the DMZ in Korea, a request will be sent to the veteran for the approximate dates, location, and nature of the alleged herbicide exposure.  

If the veteran fails to furnish the requested information, the claim will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

In the pre-adjudication letter dated in January 2008, the Agency of Original Jurisdiction (AOJ) requested that the Veteran furnish information concerning when, where, and how he was exposed to herbicides.  The letter informed him that he could submit statements of persons who knew of his exposure and that any person who made such a statement should have provided as much description of the exposure as possible and included his or her name, service number, unit assignment, and dates of service.  

The Veteran did not provide any further information concerning his claimed herbicide exposure.  However, the record does not show that any further development as required by M21-1 has been undertaken.  The absence of a determination from the JSRRC coordinator is potentially prejudicial in that notice to the Veteran would serve to inform him of information needed to substantiate the claim and provide an opportunity for him to submit the missing information.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

Private treatment records from New River Internal Medicine, Inc. dated in March and April 2003 and December 2004 reveal that the Veteran reported that he was receiving treatment at an unspecified VA facility.  Furthermore, VA examination reports dated in January 2008 and November 2009 indicate that VA treatment records were reviewed and that the Veteran was regularly treated by a VA primary care provider and psychiatrist.

There are no VA treatment records in the Veteran's claims file and it appears that there are VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records. 38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Consistent with M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n), refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify the Veteran's claimed herbicide exposure does not exist.

2.  Ask the Veteran to identify the location and name of any VA facility where he has received treatment for the disabilities at issue, to include the dates of any such treatment.

3.  Take all necessary steps to obtain and associate with the claims file all records of the Veteran's treatment for psychiatric, cardiac, skin, prostate, and bilateral foot disabilities from any sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this must also be documented in the claims file.

4.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


